THE THIRTEENTH COURT OF APPEALS

                                    13-18-00451-CV


                Luis de Jesus Lara Munoz and Unimex Logistics, L.L.C.
                                         v.
                                    Ray Castillo


                                   On Appeal from the
                     370th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-2744-16-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court for a new trial, subject to

remittitur. The Court orders the judgment of the trial court AFFIRMED IN PART and

REVERSED IN PART, and the case REMANDED for a new trial, subject to remittitur.

Costs of the appeal are adjudged appellants, Luis de Jesus Lara Munoz and Unimex

Logistics, L.L.C. and North American Specialty Insurance Company, as surety on the

supersedeas bond.

      We further order this decision certified below for observance.

April 9, 2020